 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Katz, et al.,                               No. CV-18-08308-PCT-JAT
10                 Plaintiffs,                          ORDER
11   v.
12   New Enchantment LLC, New Enchantment
     Group LLC, and Enchantment Group,
13
                   Defendants.
14
15         On November 6, 2018, the Court issued the following order:
16                 “Inquiring whether the court has jurisdiction is a federal judge’s first
           duty in every case.” Belleville Catering Co. v. Champaign Market Place,
17         L.L.C., 350 F.3d 691, 693 (7th Cir. 2003).
                   In this case, the complaint fails to sufficiently plead jurisdiction. See
18         28 U.S.C. § 1332; Johnson v. Columbia Properties Anchorage, L.P., 437
           F.3d 894, 899 (9th Cir. 2006) (discussing the citizenship of a limited liability
19         company); Hertz Corp. v. Friend, 559 U.S. 77, 80, 92-93 (2010) (discussing
           the citizenship of a corporation). Accordingly,
20                 IT IS ORDERED that by noon, November 7, 2018, Plaintiff shall file
           a supplement to the complaint properly alleging the citizenship of the limited
21         liability companies and identifying the entity type and citizenship for the
           “Enchantment Group” or this case will be dismissed, without prejudice, for
22         lack of federal subject matter jurisdiction….
     (Doc. 7).
23
           On November 7, 2018, Plaintiff filed a supplemental complaint alleging that
24
     Plaintiffs are “residents” (which the Court assumes means citizens) of New Jersey. (Doc.
25
     8 at 1). It then alleges (on information and belief) that Defendant New Enchantment LLC
26
     is a citizen of Delaware and New York. (Doc. 8 at 2). It alleges that Defendant New
27
     Enchantment Group LLC is a citizen of New York. Finally, it alleges (on information and
28
     belief) that Defendant Enchantment Group is a citizen of Delaware, New York, and
 1   Canada. (Doc. 8 at 2).
 2          While the Ninth Circuit Court of Appeals permits jurisdictional allegations to be
 3   based on information and belief, it suggests that the Court reexamine jurisdiction after the
 4   defendants have answered. See Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082,
 5   1087-88 (9th Cir. 2014).
 6          Here, Defendants denied the jurisdictional allegations. (Doc. 14 at 2). For example,
 7   they effectively suggest that New Enchantment LLC has more than two members. (Id.).
 8   They deny that one of the members is a citizen of New York. (Id.). They further deny all
 9   citizenship allegations as to Defendant Enchantment Group. (Id.). Finally, they effectively
10   suggest that New Enchantment Group LLC has more than one member. (Id.). Thus,
11   reading the answer as a whole, Defendants have pleaded that Plaintiffs have not correctly
12   alleged the citizenship of any Defendant.
13          As a result,
14          IT IS ORDERED that, contemporaneous to filing the joint proposed case
15   management plan (Doc. 18), the parties shall file a joint jurisdictional statement. Such
16   statement must list every member of every LLC, consistent with Ninth Circuit law, and
17   such member’s citizenship. Any partnerships’ or other entities’ citizenship must also be
18   listed consistent with Ninth Circuit law. None of the allegations in this document may be
19   based on information and belief. (This deadline amends and supersedes the April 15, 2019
20   deadline in the Court’s Order of November 7, 2018.)
21          Dated this 20th day of December, 2018.
22
23
24
25
26
27
28


                                                 -2-
